Citation Nr: 0929344	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  07-04 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1941 to 
August 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied service 
connection for bilateral hearing loss.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss 
disability is related to noise exposure in service.  The 
Veteran was afforded a VA examination in March 2006 to 
determine whether his disability was related to service.  The 
examiner opined that it was less likely than not that his 
current bilateral hearing loss was related to the Veteran 
military service; however he also stated as the rationale of 
his opinion that "bilateral sensorineural hearing loss 
aggravated and related as a causative factor to his history 
of military noise exposure.  Presbycusis also may be a factor 
in the Veteran's current hearing status."  The examiner 
seems to state that the Veteran's bilateral history is less 
likely than not related to his military noise exposure but 
seems to find that military noise exposure is a factor 
contributing to his hearing loss.  The Board finds that the 
examiner provides contradictory and almost incoherent 
statements.  

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In light of the deficiencies in 
the March 2006 examination, the Board finds that the examiner 
should be given the opportunity to clarify his opinion.  If 
he is not available, the Veteran should be provided a new VA 
examination, if necessary.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The March 2006 examiner should provide 
an addendum to his examination report.  
If the March 2006 examiner is not 
available, another examiner with 
appropriate expertise should provide the 
addendum after reviewing the claims file 
and, if necessary, examining the Veteran.  
The claims folder must be provided to and 
reviewed by the examiner.  A history of 
in-service and post-service noise 
exposure should be elicited.  The 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the Veteran's bilateral 
hearing loss disability originated during 
active service or is otherwise 
etiologically related to the Veteran's 
period of active service.  The rationale 
for the opinion must also be provided.

2.  The RO or the AMC should also 
undertake 
any other development it determines to be 
warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  The requisite period of 
time for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



